Citation Nr: 9919169	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for prostate cancer, a 
liver disorder, a lung and rib disorder, an eye disorder, 
baldness, and extremity pain, as secondary to exposure to 
ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel




INTRODUCTION

The veteran had over twenty years of active service from 
April 1943 to November 1945 and from January 1947 to 
March 1965.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1994 determination of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Following a review of the record, the Board finds that a 
remand is required to correct procedural defects in the 
current appeal.  The record does not reflect that the veteran 
was furnished with a supplemental statement of the case with 
respect to his claims for service connection following the 
July 1995 and July 1997 statements of the case.  A 
supplemental statement of the case, so identified, will be 
furnished to the appellant and his representative, when 
additional pertinent evidence is received after a statement 
of the case or the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1998).  The record 
contains VA examination reports and numerous VA outpatient 
treatment records which were added to the record following 
the July 1997 statement of the case.

On a separate matter, the Board finds that additional 
development is required prior to final appellate review by 
the Board.  Specifically, the Board notes that prostate 
cancer has been added to the list of radiogenic diseases.  
See 63 Fed. Reg. 50, 993 (1998) (to be codified at 38 C.F.R. 
§ 3.311(b)(2)(xxiii)).  A September 1986 inpatient treatment 
record from Brooke Army Medical Center shows a diagnosis of 
adenocarcinoma of the prostate.  Accordingly, the Board finds 
that additional development of the appellant's claim is 
warranted pursuant to 38 C.F.R. § 3.311.

The Board notes that de novo review of a previously and 
finally denied claim is warranted in cases where there is a 
showing of a new basis of entitlement to a claimed benefit as 
the result of an intervening change in law or regulation.  
Spencer v. Brown, 17 F.3d 368, 373 (Fed. Cir. 1994).  The 
Board finds that the regulation adding prostate cancer to the 
list of radiogenic diseases constitutes an intervening change 
in regulation as contemplated in Spencer.

The Court has also found in cases where a VA claimant seeking 
to reopen a claim previously and finally disallowed, who does 
not submit new and material evidence but includes specific 
references to evidence which would plausibly be new and 
material, is entitled to the benefit of VA's duty to assist 
in the development of evidence that could constitute new and 
material evidence sufficient to justify reopening the 
disallowed claim.  Ivey v. Derwinski, 2 Vet. App. 320 (1992); 
White v. Derwinski, 1 Vet. App. 519 (1991).  Here, VA's duty 
to assist the appellant is codified in 38 C.F.R. § 3.311 
pertaining to claims based on exposure to ionizing radiation.

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
regulation further provides that a "radiation-exposed 
veteran" includes an individual who participated in tests 
involving the atmospheric detonation of a nuclear device.  
The veteran has indicated in several statements, including an 
October 1991 statement which shows that he participated in 
Operations BUSTER-JANGLE and TUMBLER-SNAPPER when he was 
stationed at Kirkland Air Force Base with the 4925th Test 
Group (Atomic).  The Board notes that prostate cancer, and 
the other disorders on appeal, are not diseases listed in 
paragraph (d)(2) of that section.  

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and postservice 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 
essentially states that, in all claims in which it is 
established that a radiogenic disease first became manifest 
after service, and it is contended that the disease resulted 
from radiation exposure, a dose assessment will be made.  As 
noted above, prostate cancer is contained in the list of 
radiogenic diseases in the regulation.  38 C.F.R. 
§ 3.311(b)(2). 

The record does not show that a dose assessment has been 
obtained from the Defense Special Weapons Agency.  Under the 
circumstances, the Board finds that a dose assessment must be 
made and further development undertaken pursuant to 38 C.F.R. 
§ 3.311, should the dose assessment reveal a positive value.  



In light of the above, and to ensure full compliance with due 
process requirements, the appellant's claim is remanded to 
the RO for the following development:

1.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose 
information from the Department of 
Defense.  In this regard, the RO should 
contact the Defense Special Weapons 
Agency (DSWA) to ascertain whether it can 
document the veteran's onsite 
participation in atmospheric nuclear 
testing, and provide a dose estimate 
pertaining to the veteran's activities.  
The RO should take any appropriate action 
suggested by the DSWA in the event that 
it cannot provide a dose estimate for the 
veteran.  

2.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 
38 C.F.R. § 3.311(c) as provided by 
§ 3.311(b)(1).  See also Wandel v. West, 
11 Vet. App. 200, 205 (1998) (holding 
that absent competent evidence of 
radiation exposure, VA is not required to 
forward a claim to the Under Secretary 
for Benefits).

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested development with 
respect to the DSWA's reply to ensure 
that it is responsive to and in complete 
compliance with the directives of this 
remand and if it is not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the veteran's claims of 
service connection for the multiple 
disorders at issue as secondary to 
exposure to ionizing radiation.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


